 

 

 

 

 

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), effective as of March 1, 2012 (the
“Effective Date”), by and between Forward Industries, Inc.,  having its
principal place of business at 3110 Main Street, Suite 400, Santa Monica,
California 90405 (the “Company”) and Brett Johnson (“Executive”, and the Company
and the Executive collectively referred to herein as the “Parties”).

W I T N E S S E T H:

WHEREAS, Executive has served as a Chief Executive Officer to the Company; and

WHEREAS, the Company desires, from and after the Effective Date, to continue
Executive’s employment with the Company as Co-Chief Executive Officer (“Co-CEO”)
of the Company, and the Parties desire to enter into this Agreement embodying
the terms of such employment;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:


1.          TITLE AND JOB DUTIES.


(A)          SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
AND SUBJECT TO EXHIBIT A HERETO, THE COMPANY AGREES TO EMPLOY EXECUTIVE AS
CO-CEO OF THE COMPANY.  IN THIS CAPACITY, EXECUTIVE SHALL HAVE THE DUTIES,
AUTHORITIES AND RESPONSIBILITIES COMMENSURATE WITH THOSE OF PERSONS IN SIMILAR
CAPACITIES IN SIMILARLY SIZED COMPANIES, AND SUCH OTHER DUTIES, AUTHORITIES AND
RESPONSIBILITIES AS THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) SHALL
DESIGNATE FROM TIME TO TIME THAT ARE NOT INCONSISTENT WITH THE EXECUTIVE’S
POSITION.  EXECUTIVE SHALL REPORT TO ROBERT GARRETT, JR., EXECUTIVE’S CO-CEO
(“GARRETT”), OR SUCH OTHER PERSON DESIGNATED BY THE BOARD.


(B)         EXECUTIVE ACCEPTS SUCH EMPLOYMENT AND AGREES, DURING THE TERM OF HIS
EMPLOYMENT, TO DEVOTE HIS FULL BUSINESS AND PROFESSIONAL TIME AND ENERGY TO THE
COMPANY.  EXECUTIVE AGREES TO CARRY OUT AND ABIDE BY ALL LAWFUL DIRECTIONS OF
GARRETT OR THE BOARD THAT ARE CONSISTENT WITH HIS POSITION AS CO-CEO.


(C)         WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXECUTIVE SHALL
NOT, WITHOUT THE WRITTEN APPROVAL OF THE BOARD, RENDER SERVICES OF A BUSINESS OR
COMMERCIAL NATURE ON HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON, FIRM, OR
CORPORATION, WHETHER FOR COMPENSATION OR OTHERWISE, DURING HIS EMPLOYMENT
HEREUNDER, PROVIDED THAT THE FOREGOING SHALL NOT PREVENT THE EXECUTIVE FROM (I)
SERVING ON THE BOARDS OF DIRECTORS OF NON-PROFIT AND/OR PROFIT ORGANIZATIONS
WITH THE PRIOR WRITTEN APPROVAL OF THE BOARD, (II) PARTICIPATING IN CHARITABLE,
CIVIC, EDUCATIONAL, PROFESSIONAL, COMMUNITY OR INDUSTRY AFFAIRS, AND (III)
MANAGING EXECUTIVE’S PASSIVE PERSONAL INVESTMENTS SO LONG AS SUCH ACTIVITIES IN
THE AGGREGATE DO NOT MATERIALLY INTERFERE OR CONFLICT WITH EXECUTIVE’S DUTIES
HEREUNDER OR CREATE A POTENTIAL BUSINESS OR FIDUCIARY CONFLICT.  ATTACHED AS
EXHIBIT E HERETO IS A LIST OF THE COMPANIES THE BOARD APPROVES OF THE EXECUTIVE
BEING AN INVESTOR AND/OR BOARD MEMBER.

 

--------------------------------------------------------------------------------

 


 

 

 

 


(D)         EXECUTIVE MAY OWN PASSIVE INVESTMENTS IN COMPETING BUSINESSES,
DEFINED BELOW, (INCLUDING, BUT NOT LIMITED TO, INDIRECT INVESTMENTS THROUGH
MUTUAL FUNDS), PROVIDED THE SECURITIES OF THE COMPETING BUSINESS ARE PUBLICLY
TRADED AND EXECUTIVE DOES NOT OWN OR CONTROL MORE THAN ONE PERCENT (1%) OF THE
OUTSTANDING VOTING RIGHTS OR EQUITY OF THE COMPETING BUSINESS.  “COMPETING
BUSINESS” MEANS ANY CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY,
UNIVERSITY, GOVERNMENT AGENCY OR OTHER ENTITY OR PERSON (OTHER THAN THE COMPANY)
WHICH IS ENGAGED IN THE DEVELOPMENT, MANUFACTURE, MARKETING, DISTRIBUTION OR
SALE OF, OR RESEARCH DIRECTED TO CARRY AND PROTECTIVE SOLUTIONS, PRIMARILY FOR
HAND HELD ELECTRONIC DEVICES INCLUDING SOFT-SIDED CARRYING CASES AND OTHER
ACCESSORIES FOR MEDICAL PRODUCTS AND DIAGNOSTIC KITS, BAR CODE SCANNERS, GPS,
CELLULAR TELEPHONES, FIREARMS, SPORTING AND OTHER RECREATIONAL PRODUCTS AND
CASES AND ACCESSORIES FOR SMART-PHONES, TABLETS, PORTABLE COMPUTERS AND OTHER
ELECTRONIC DEVICES.


2.          SALARY AND ADDITIONAL COMPENSATION.


(A)          BASE SALARY.  THE COMPANY SHALL PAY TO EXECUTIVE AN ANNUAL BASE
SALARY OF $250,000 (THE “BASE SALARY”), LESS APPLICABLE WITHHOLDINGS AND
DEDUCTIONS, IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PROCEDURES FOR THE
PERIOD BEGINNING [________], 2012, BUT NOT LESS FREQUENTLY THAN SEMI-MONTHLY.


(B)         FIRST AND SECOND YEAR BONUSES.  DURING THE FIRST YEAR OF EMPLOYMENT,
THE COMPANY SHALL PAY EXECUTIVE A BONUS OF $50,000, WHICH AMOUNT SHALL BE PAID
UPON SATISFACTION OF THE PERFORMANCE GOALS SET FORTH ON EXHIBIT B, UP TO 50%
FOLLOWING SEPTEMBER 30, 2012 AND UP TO 50% FOLLOWING MARCH 31, 2013, IN A
COMBINATION OF CASH, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND/OR OTHER
EQUITY, THE COMBINATION AND VESTING OF WHICH SHALL BE CONSISTENT WITH THE
COMPANY’S POLICIES APPLICABLE TO SENIOR EXECUTIVES OF THE COMPANY AT THE TIME OF
PAYMENT, LESS APPLICABLE WITHHOLDINGS AND DEDUCTIONS. DURING THE SECOND YEAR OF
EMPLOYMENT, THE COMPANY WILL CONSIDER EXECUTIVE FOR A TARGET BONUS OF $50,000,
WHICH SHALL BE AWARDED AT THE SOLE DISCRETION OF THE BOARD.  THE BOARD MAY
APPROVE A BONUS GREATER THAN THE MINIMUM AMOUNT IN THE FIRST YEAR OF EMPLOYMENT,
AND LESS THAN OR GREATER THAN THE TARGET AMOUNT IN THE SECOND YEAR OF
EMPLOYMENT, AT ITS SOLE DISCRETION TO BE PAID AT THE END OF THE COMPANY’S FISCAL
YEAR, IN A COMBINATION OF CASH, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND/OR
OTHER EQUITY, THE COMBINATION AND VESTING OF WHICH SHALL BE CONSISTENT WITH THE
COMPANY’S POLICIES APPLICABLE TO SENIOR EXECUTIVES OF THE COMPANY AT THE TIME OF
PAYMENT.  SUCH BONUS SHALL BE PAID LESS APPLICABLE WITHHOLDINGS AND DEDUCTIONS.


(C)          BONUS.  IN ADDITION TO THE BONUSES SPECIFIED IN SECTION 2(B),
EXECUTIVE SHALL BE ELIGIBLE FOR A BONUS EACH YEAR AT THE DISCRETION OF THE BOARD
WHICH BONUS SHALL BE PAID IN A COMBINATION OF CASH, RESTRICTED STOCK, RESTRICTED
STOCK UNITS AND/OR OTHER EQUITY, THE COMBINATION AND VESTING OF WHICH SHALL BE
CONSISTENT WITH THE COMPANY’S POLICIES APPLICABLE TO SENIOR EXECUTIVES OF THE
COMPANY AT THE TIME OF PAYMENT.  SUCH BONUS SHALL BE PAID LESS APPLICABLE
WITHHOLDINGS AND DEDUCTIONS.


(D)         CAR ALLOWANCE.  THE COMPANY SHALL PAY TO EXECUTIVE A CAR ALLOWANCE
OF [$770] PER MONTH, LESS APPLICABLE WITHHOLDINGS AND DEDUCTIONS.

 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 


3.          EXPENSES.  IN ACCORDANCE WITH COMPANY POLICY, THE COMPANY SHALL
REIMBURSE EXECUTIVE FOR ALL REASONABLE BUSINESS EXPENSES, INCLUDING BUT NOT
LIMITED TO REIMBURSEMENT FOR EXECUTIVE’S CELL PHONE AND HOME INTERNET BILLS
PROPERLY AND REASONABLY INCURRED AND PAID BY EXECUTIVE IN THE PERFORMANCE OF HIS
DUTIES UNDER THIS AGREEMENT UPON HIS PRESENTMENT AND PROPER APPROVAL OF DETAILED
RECEIPTS IN THE FORM REQUIRED BY THE COMPANY’S POLICY.  FURTHER, THE COMPANY
SHALL REIMBURSE EXECUTIVE FOR THE $5,000 ANNUAL MEMBERSHIP FEE IN THE YOUNG
PRESIDENTS ORGANIZATION AND THE COMPANY AGREES THAT ADDITIONAL EXPENSES INCURRED
BY EXECUTIVE FOR ACTIVITIES ASSOCIATED WITH THE YOUNG PRESIDENTS ORGANIZATION
SHALL BE CREDITED AGAINST ANY BONUS EARNED BY EXECUTIVE UP TO AN AMOUNT NOT TO
EXCEED $10,000 ANNUALLY. 


4.          BENEFITS.


(A)          VACATION.  EXECUTIVE SHALL BE ENTITLED TO FIFTEEN (15) DAYS
VACATION ANNUALLY IN ACCORDANCE WITH THE COMPANY’S STANDARD VACATION POLICY
EXTENDED TO SENIOR EXECUTIVES OF THE COMPANY GENERALLY, AT LEVELS COMMENSURATE
WITH EXECUTIVE’S POSITION.  EXECUTIVE MAY SCHEDULE AND TAKE VACATION AT HIS
REASONABLE DISCRETION.


 (B)            HEALTH INSURANCE AND OTHER PLANS.  EXECUTIVE SHALL BE ELIGIBLE
TO PARTICIPATE IN THE COMPANY’S MEDICAL, DENTAL, AND OTHER EMPLOYEE BENEFIT
PROGRAMS, IF ANY, THAT ARE PROVIDED BY THE COMPANY FOR ITS EMPLOYEES AND THEIR
FAMILIES GENERALLY, IN ACCORDANCE WITH THE PROVISIONS OF ANY SUCH PLANS, AS THE
SAME MAY BE IN EFFECT FROM TIME TO TIME. 


5.         TERM.  THE TERMS SET FORTH IN THIS AGREEMENT WILL COMMENCE ON THE
EFFECTIVE DATE AND SHALL REMAIN IN EFFECT FOR ONE (1) YEAR (THE “TERM”) UNLESS
EARLIER TERMINATED AS OTHERWISE PROVIDED IN SECTION 6 BELOW.  THE TERM SHALL
AUTOMATICALLY RENEW FOR ADDITIONAL ONE (1) YEAR PERIODS (ALSO, THE “TERM”),
UNLESS EITHER OF THE PARTIES GIVES WRITTEN NOTICE TO THE OTHER OF NON-RENEWAL
NINETY (90) DAYS OR MORE PRIOR TO THE EXPIRATION OF THE TERM, OR UPON THE
OCCURRENCE OF ANY OF THE EVENTS SET FORTH IN SECTION 6.


6.          TERMINATION.


(A)        TERMINATION AT THE COMPANY’S ELECTION. 


(I)            FOR CAUSE.  AT THE ELECTION OF THE BOARD, EXECUTIVE’S EMPLOYMENT
MAY BE TERMINATED FOR CAUSE (AS DEFINED BELOW) UPON WRITTEN NOTICE TO EXECUTIVE
PURSUANT TO SECTION 12 OF THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” FOR TERMINATION SHALL MEAN THAT EXECUTIVE: (A) PLEADS “GUILTY” OR “NO
CONTEST” TO OR IS INDICTED FOR OR CONVICTED OF A FELONY UNDER FEDERAL OR STATE
LAW OR A CRIME UNDER FEDERAL OR STATE LAW WHICH INVOLVES EXECUTIVE’S FRAUD OR
DISHONESTY; (B) IN CARRYING OUT HIS DUTIES, ENGAGES IN CONDUCT THAT CONSTITUTES
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; (C) FAILS TO REASONABLY PERFORM THE
RESPONSIBILITIES OF HIS POSITION; (D) ENGAGES IN MISCONDUCT THAT CAUSES MATERIAL
HARM TO THE REPUTATION OF THE COMPANY; OR (E) MATERIALLY BREACHES ANY TERM OF
THIS AGREEMENT OR WRITTEN POLICY OF THE COMPANY PROVIDED THAT IF THE COMPANY
PROVIDES WRITTEN NOTICE OF CAUSE PURSUANT TO (C) THROUGH (E), THE EXECUTIVE
SHALL BE GIVEN THIRTY (30) DAYS FROM THE DATE OF SUCH WRITTEN NOTICE TO CURE
SUCH CONDUCT.  WHETHER OR NOT SUCH BREACH HAS BEEN CURED WILL BE DETERMINED IN
THE REASONABLE JUDGMENT OF THE BOARD.

3

 

--------------------------------------------------------------------------------

 


 

 

 

 


(II)          UPON DISABILITY, DEATH OR WITHOUT CAUSE.  AT THE ELECTION OF THE
COMPANY, EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED WITHOUT CAUSE: (A) SHOULD
EXECUTIVE BECOME PHYSICALLY OR MENTALLY UNABLE TO PERFORM HIS DUTIES FOR THE
COMPANY HEREUNDER AND SUCH INCAPACITY HAS CONTINUED FOR A TOTAL OF NINETY (90)
CONSECUTIVE DAYS OR FOR ANY ONE HUNDRED EIGHTY (180) DAYS IN A PERIOD OF THREE
HUNDRED SIXTY-FIVE (365) CONSECUTIVE DAYS (A “DISABILITY”); (B) UPON EXECUTIVE’S
DEATH (“DEATH”); OR (C) UPON THIRTY (30) DAYS’ WRITTEN NOTICE TO EXECUTIVE FOR
ANY OTHER REASON OR FOR NO REASON AT ALL.


(B)         TERMINATION AT EXECUTIVE’S ELECTION. 


(I)            FOR GOOD REASON.  AT EXECUTIVE’S ELECTION, EXECUTIVE’S EMPLOYMENT
MAY BE TERMINATED FOR GOOD REASON (AS DEFINED BELOW) BY PROVIDING NOTICE TO THE
COMPANY PURSUANT TO SECTION 12 OF THIS AGREEMENT.  FOR PURPOSES OF THIS
AGREEMENT, “GOOD REASON” SHALL BE DEEMED TO EXIST IF THE FOLLOWING ACTIONS OCCUR
WITHOUT EXECUTIVE’S CONSENT: (A) A MATERIAL DIMINUTION IN EXECUTIVE’S BASE
SALARY; (B) A MATERIAL DIMINUTION IN EXECUTIVE’S AUTHORITY, DUTIES OR
RESPONSIBILITIES UNDER THIS AGREEMENT, PROVIDED THAT SHOULD EXECUTIVE BE
APPOINTED AS A DIRECTOR OF THE BOARD DURING THE TERM, REMOVAL OF EXECUTIVE AS A
DIRECTOR OF THE BOARD SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT OR A
MATERIAL DIMINUTION OF EXECUTIVE’S AUTHORITY, DUTIES OR RESPONSIBILITIES UNDER
THIS AGREEMENT; OR (C) ANY OTHER ACTION OR INACTION THAT CONSTITUTES A MATERIAL
BREACH OF THE TERMS OF THIS AGREEMENT BY THE COMPANY.  IN THE EVENT ANY OF THE
OCCURRENCES IN (A) THROUGH (C) ABOVE HAVE OCCURRED, THE COMPANY SHALL BE GIVEN
WRITTEN NOTICE BY EXECUTIVE OF EXECUTIVE’S INTENTION TO SO TERMINATE EXECUTIVE’S
EMPLOYMENT, SUCH NOTICE: (I) TO STATE IN DETAIL THE PARTICULAR ACTS OR FAILURES
TO ACT THAT CONSTITUTE THE GROUNDS ON WHICH THE PROPOSED TERMINATION FOR GOOD
REASON IS BASED, (II)  TO BE GIVEN WITHIN SIXTY (60) DAYS AFTER THE FIRST
OCCURRENCE OF SUCH ACTS OR FAILURES TO ACT, AND (III) THE COMPANY SHALL HAVE
THIRTY (30) DAYS FOLLOWING RECEIPT OF SUCH NOTICE TO CURE SUCH ACTS OR FAILURES
TO ACT IN ALL MATERIAL RESPECTS.  IF THE COMPANY HAS NOT CURED SUCH ACTS OR
FAILURES TO ACT WITHIN THE THIRTY (30) DAY CURE PERIOD, THEN THE EXECUTIVE’S
EMPLOYMENT SHALL BE IMMEDIATELY TERMINATED FOR GOOD REASON.


(II)          VOLUNTARY RESIGNATION.  NOTWITHSTANDING ANYTHING CONTAINED
ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY, EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT HEREUNDER AT ANY TIME AND FOR ANY REASON WHATSOEVER OR FOR NO REASON
AT ALL IN EXECUTIVE’S SOLE DISCRETION BY GIVING (30) DAYS WRITTEN NOTICE
PURSUANT TO SECTION 12 OF THIS AGREEMENT (“VOLUNTARY RESIGNATION”).


7.           PAYMENTS UPON TERMINATION OF EMPLOYMENT.

4

 

--------------------------------------------------------------------------------

 


 

 

 

 


(A)          TERMINATION FOR CAUSE, RESIGNATION WITHOUT GOOD REASON OR VOLUNTARY
RESIGNATION.  IF, PRIOR TO THE EXPIRATION OF THE TERM, THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE BOARD FOR CAUSE, AS A RESULT OF THE EXECUTIVE’S
VOLUNTARY RESIGNATION OR RESIGNATION WITHOUT GOOD REASON, THE EXECUTIVE SHALL BE
ENTITLED TO THE FOLLOWING AMOUNTS ONLY: (A) PAYMENT OF HIS BASE SALARY ACCRUED
UP TO AND INCLUDING THE DATE OF TERMINATION OR RESIGNATION; (B) PAYMENT IN LIEU
OF ANY ACCRUED BUT UNUSED VACATION TIME, IN ACCORDANCE WITH THE COMPANY’S
VACATION POLICY; (C) UPON SUBMISSION OF REQUIRED DOCUMENTATION, PAYMENT OF ANY
UNREIMBURSED EXPENSES IN ACCORDANCE WITH THE COMPANY’S BUSINESS REIMBURSEMENT
POLICY; AND (D) PAYMENTS AND BENEFITS UNDER ANY COMPANY BENEFIT PLAN, PROGRAM OR
POLICY THAT EXECUTIVE PARTICIPATED IN DURING EMPLOYMENT AND PAID PURSUANT TO THE
TERMS OF SUCH PLAN, PROGRAM OR POLICY, WHICH SHALL NOT BE DEEMED TO INCLUDE ANY
BONUS (COLLECTIVELY, THE “ACCRUED OBLIGATIONS”). 


(B)          TERMINATION FOR DEATH OR DISABILITY.  IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED FOR DEATH OR DISABILITY, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE
ACCRUED OBLIGATIONS.


(C)          TERMINATION FOR REASONS OTHER THAN DEATH, DISABILITY, CAUSE,
VOLUNTARY RESIGNATION OR IN CONNECTION WITH A CHANGE IN CONTROL.  IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED AT THE BOARD’S ELECTION AT ANY TIME FOR REASONS OTHER
THAN DEATH, DISABILITY, CAUSE, VOLUNTARY RESIGNATION OR IN CONNECTION WITH A
CHANGE IN CONTROL, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE ACCRUED
OBLIGATIONS AND, SUBJECT TO SECTION 20, SEVERANCE PAYMENTS AS FOLLOWS: (I) (A)
IN THE CASE OF A TERMINATION BY THE COMPANY WITHOUT CAUSE, THE GREATER OF
EXECUTIVE’S BASE SALARY UNTIL THE END OF THE TERM OR SIX (6) MONTHS OF
EXECUTIVE’S BASE SALARY, TO BE PAID IN ACCORDANCE WITH THE COMPANY’S STANDARD
PAYROLL PROCEDURES, LESS APPLICABLE WITHHOLDINGS AND DEDUCTIONS OR (B) IN THE
CASE OF EXECUTIVE’S TERMINATION FOR GOOD REASON, SIX (6) MONTHS OF EXECUTIVE’S
BASE SALARY, TO BE PAID IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL
PROCEDURES, LESS APPLICABLE WITHHOLDINGS AND DEDUCTIONS; (II) A PRO RATA PORTION
OF THE BONUS PAYMENT AWARDED BY THE COMPANY, IF ANY, WITH RESPECT TO THE YEAR IN
WHICH EXECUTIVE’S EMPLOYMENT IS TERMINATED BASED ON THE NUMBER OF DAYS WORKED BY
EXECUTIVE IN SUCH YEAR (THE “ACCRUED DISCRETIONARY BONUS”); (III) FOR A PERIOD
THAT IS THE GREATER OF SIX MONTHS OR UNTIL THE END OF THE TERM, EXECUTIVE’S
HEALTH INSURANCE, INCLUDING BUT NOT LIMITED TO THE COMPANY’S MEDICAL AND DENTAL
PLANS FOR THE EXECUTIVE AND HIS FAMILY, SHALL BE PAID FOR BY THE COMPANY; AND
(IV) TO THE EXTENT UNVESTED AT THE TIME OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT, IMMEDIATE AND FULL VESTING OF OPTIONS TO PURCHASE SHARES OF COMPANY
STOCK GRANTED TO EXECUTIVE BY THE COMPANY (“OPTIONS”) FOLLOWING THE EXECUTIVE’S
EXECUTION AND DELIVERY OF A GENERAL RELEASE (THAT IS NO LONGER SUBJECT TO
REVOCATION UNDER APPLICABLE LAW).  SUBJECT TO EXECUTIVE’S EXECUTION AND DELIVERY
OF A GENERAL RELEASE (THAT IS NO LONGER SUBJECT TO REVOCATION UNDER APPLICABLE
LAW) OF THE COMPANY, ITS PARENTS, SUBSIDIARIES AND AFFILIATES AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS IN THE
FORM ATTACHED HERETO AS EXHIBIT C (THE “GENERAL RELEASE”) AND COMPLIANCE WITH
THE PROVISIONS OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION SECTIONS 8, 9,
AND 10, ALL PAYMENTS UNDER THIS SECTION 7(C) SHALL BEGIN TO BE MADE WITHIN SIXTY
(60) DAYS FOLLOWING TERMINATION OF EMPLOYMENT, PROVIDED, HOWEVER, THAT IF THE
SIXTY (60) DAY PERIOD BEGINS IN ONE CALENDAR YEAR AND ENDS IN A SECOND CALENDAR
YEAR, PAYMENT WILL BE MADE IN THE SECOND CALENDAR YEAR AFTER EXECUTIVE’S
EXECUTION AND DELIVERY OF THE GENERAL RELEASE (THAT IS NO LONGER SUBJECT TO
REVOCATION UNDER APPLICABLE LAW) AND PROVIDED THAT THE ACCRUED DISCRETIONARY
BONUS PAYMENT, IF ANY, SHALL BE MADE AT THE SAME TIME OTHER EXECUTIVES RECEIVE
THEIR BONUSES FOR THE CALENDAR YEAR IN WHICH EXECUTIVE’S EMPLOYMENT IS
TERMINATED.

5

 

--------------------------------------------------------------------------------

 


 

 

 

 


(D)         TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL.  NOTWITHSTANDING
SECTION 7(C) ABOVE, IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE (EXCLUDING DUE TO A DEATH OR DISABILITY) OR BY EXECUTIVE FOR GOOD
REASON WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE IN CONTROL (AS DEFINED
BELOW) AND PROVIDED EXECUTIVE HAS NOT BEEN PAID PURSUANT TO SECTION 7(C) ABOVE,
THEN EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING PAYMENTS AND BENEFITS: (I) THE
ACCRUED OBLIGATIONS; (II) SUBJECT TO SECTION 19, A LUMP SUM SEVERANCE PAYMENT
EQUAL TO TWELVE (12) MONTHS OF EXECUTIVE’S BASE SALARY; (III) FOR A PERIOD THAT
IS EQUAL TO TWELVE (12) MONTHS, EXECUTIVE’S HEALTH INSURANCE, INCLUDING BUT NOT
LIMITED TO THE COMPANY’S MEDICAL AND DENTAL PLANS FOR THE EXECUTIVE AND HIS
FAMILY, SHALL BE PAID FOR BY THE COMPANY; (IV) TO THE EXTENT UNVESTED AT THE
TIME OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, IMMEDIATE AND FULL VESTING OF THE
OPTIONS FOLLOWING EXECUTIVE’S EXECUTION AND DELIVERY OF A GENERAL RELEASE (THAT
IS NO LONGER SUBJECT TO REVOCATION UNDER APPLICABLE LAW); AND (V) THE ACCRUED
DISCRETIONARY BONUS, IF ANY.  SUBJECT TO EXECUTIVE’S EXECUTION AND DELIVERY OF
THE GENERAL RELEASE (THAT IS NO LONGER SUBJECT TO REVOCATION UNDER APPLICABLE
LAW) AND COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION SECTIONS 8, 9, AND 10, ALL PAYMENTS UNDER THIS SECTION 7(D)(I) AND
(II) SHALL BE MADE WITHIN (60) DAYS FOLLOWING TERMINATION OF EMPLOYMENT
PROVIDED, HOWEVER, THAT IF THE SIXTY (60) DAY PERIOD BEGINS IN ONE CALENDAR YEAR
AND ENDS IN A SECOND CALENDAR YEAR, PAYMENT WILL BE MADE IN THE SECOND CALENDAR
YEAR AFTER EXECUTIVE’S EXECUTION AND DELIVERY OF THE GENERAL RELEASE (THAT IS NO
LONGER SUBJECT TO REVOCATION UNDER APPLICABLE LAW) AND PROVIDED THAT THE ACCRUED
DISCRETIONARY BONUS PAYMENT, IF ANY, SHALL BE MADE AT THE SAME TIME OTHER
EXECUTIVES RECEIVE THEIR BONUSES FOR THE CALENDAR YEAR IN WHICH EXECUTIVE’S
EMPLOYMENT IS TERMINATED.


(E)         CHANGE IN CONTROL.  CHANGE IN CONTROL” MEANS AND INCLUDES EACH OF
THE FOLLOWING:


(I)            THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY ANY “PERSON” OR
“GROUP” (AS THOSE TERMS ARE DEFINED IN SECTIONS 3(A)(9), 13(D), AND 14(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND THE RULES
THEREUNDER) OF “BENEFICIAL OWNERSHIP” (AS DETERMINED PURSUANT TO RULE 13D-3
UNDER THE EXCHANGE ACT) OF SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS (“VOTING SECURITIES”) OF THE COMPANY THAT REPRESENT MORE THAN FIFTY
PERCENT (50%) OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
VOTING SECURITIES, OTHER THAN

(A)           AN ACQUISITION BY A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY
THE COMPANY OR ANY PERSON CONTROLLED BY THE COMPANY OR BY ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY PERSON
CONTROLLED BY THE COMPANY, OR

(B)           AN ACQUISITION OF VOTING SECURITIES BY THE COMPANY OR A
CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE STOCK OF THE
COMPANY, OR

(C)           AN ACQUISITION OF VOTING SECURITIES PURSUANT TO A TRANSACTION
DESCRIBED IN SUBSECTION (II) BELOW THAT WOULD NOT BE A CHANGE OF CONTROL UNDER
SUBSECTION (II).  NOTWITHSTANDING THE FOREGOING, AN ACQUISITION OF THE COMPANY’S
SECURITIES BY THE COMPANY THAT CAUSES THE COMPANY’S VOTING SECURITIES
BENEFICIALLY OWNED BY A PERSON OR GROUP TO REPRESENT MORE THAN FIFTY PERCENT
(50%) OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING
SECURITIES SHALL NOT CONSTITUTE AN “ACQUISITION” BY ANY PERSON OR GROUP FOR
PURPOSES OF THIS SUBSECTION (I).

6

 

--------------------------------------------------------------------------------

 


 

 

 

 


(II)          THE CONSUMMATION BY THE COMPANY (WHETHER DIRECTLY INVOLVING THE
COMPANY OR INDIRECTLY INVOLVING THE COMPANY THROUGH ONE OR MORE INTERMEDIARIES)
OF A MERGER, CONSOLIDATION, REORGANIZATION, OR BUSINESS COMBINATION, A SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, IN EACH
CASE, OTHER THAN A TRANSACTION WHERE THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY
PRIOR TO SUCH MERGER OR CONSOLIDATION OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50%
OF THE TOTAL COMBINED VOTING POWER OF THE SURVIVING ENTITY’S OUTSTANDING
SECURITIES HAVING A RIGHT TO VOTE IN THE ELECTION OF DIRECTORS IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION.


(III)         NOTWITHSTANDING THE FOREGOING, THE FOLLOWING EVENTS SHALL NOT
CONSTITUTE A “CHANGE OF CONTROL”: (A) A REINCORPORATION OF THE COMPANY INTO
ANOTHER JURISDICTION; OR (B) A RESTRUCTURING INTO HOLDING COMPANY FORM.


(F)          TERMINATION OF THE TERM.  IF EXECUTIVE’S EMPLOYMENT TERMINATES UPON
NON-RENEWAL OF THE TERM BY EITHER PARTY AS PROVIDED IN SECTION 5, THEN EXECUTIVE
SHALL BE ENTITLED TO THE ACCRUED OBLIGATIONS, IF ANY.  IN THE EVENT THE COMPANY
IS THE PARTY GIVING NOTICE OF NON-RENEWAL AFTER THE FIRST TERM, A SEVERANCE
PAYMENT EQUAL TO SIX (6) MONTHS OF THE EXECUTIVE’S BASE SALARY SHALL BE PAID IN
ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL PROCEDURES, LESS APPLICABLE
WITHHOLDINGS AND DEDUCTIONS.  IN THE EVENT THE COMPANY IS THE PARTY GIVING
NOTICE OF NON-RENEWAL IN ANY SUBSEQUENT TERM (AFTER THE FIRST YEAR), A SEVERANCE
PAYMENT EQUAL TO THREE (3) MONTHS OF THE EXECUTIVE’S BASE SALARY SHALL BE PAID
IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL PROCEDURES, LESS APPLICABLE
WITHHOLDINGS AND DEDUCTIONS. WITH THE EXCEPTION OF THE LENGTH OF THE SEVERANCE
PERIOD, IF THE COMPANY IS THE PARTY GIVING NOTICE OF NON-RENEWAL IN ANY TERM,
THE TERMINATION OF TERM SHALL BE TREATED AS A TERMINATION WITHOUT CAUSE AND
GOVERNED BY THE TERMS OF SECTION 7(C), INCLUDING THE TERMS RELATING THE TIMING
OF PAYMENTS AND THE REQUIREMENT THAT EXECUTIVE SIGN A GENERAL RELEASE.


8.          CONFIDENTIALITY AGREEMENT.

Executive understands that during the Term, he may have access to unpublished
and otherwise confidential information both of a technical and non-technical
nature, relating to the business of the Company or any of its parents,
subsidiaries, divisions or affiliates (collectively, “Affiliated Entities”), or
clients, including without limitation any of their actual or anticipated
business, research or development, any of their technology or the implementation
or exploitation thereof, including without limitation information Executive and
others have collected, obtained or created, information pertaining to clients,
accounts, vendors, prices, costs, materials, processes, codes, material results,
technology, system designs, system specifications, materials of construction,
trade secrets or equipment designs, including information disclosed to the
Company or any of its Affiliated Entities by others under agreements to hold
such information confidential (collectively, the “Confidential Information”). 
Executive agrees to observe all policies and procedures of the Company and its
Affiliated Entities concerning such Confidential Information.  Executive further
agrees not to disclose or use, either during his employment or at any time
thereafter, any Confidential Information for any purpose, including without
limitation any competitive purpose, unless authorized to do so by the Board in
writing, except that he may disclose and use such information in the good faith
performance of his duties for the Company.  Executive’s obligations under this
Agreement will continue with respect to Confidential Information, whether or not
his employment is terminated, until such information becomes generally available
from public sources through no fault of Executive or any representative of
Executive.  Notwithstanding the foregoing, however, Executive shall be permitted
to disclose Confidential Information as may be required by a subpoena or other
governmental order, provided that he first notifies the Company of such
subpoena, order or other requirement such that the Company has the opportunity
to obtain a protective order or other appropriate remedy provided however that
notwithstanding the foregoing, Executive shall have no obligation to take any
such action or provide any notice, prior notice or any such information to the
Company if such action or the provision of such notice or information is
restricted by applicable law, regulation or order, or if Executive could become
liable for contempt or suffer other censure or penalty resulting from any delay
in producing such Confidential Information.

7

 

--------------------------------------------------------------------------------

 


 

 

 

 

 


(A)          DURING EXECUTIVE’S EMPLOYMENT, UPON THE BOARD’S REQUEST, OR UPON
THE TERMINATION OF HIS EMPLOYMENT FOR ANY REASON, EXECUTIVE WILL PROMPTLY
DELIVER TO THE COMPANY ALL DOCUMENTS, RECORDS, FILES, NOTEBOOKS, MANUALS,
LETTERS, NOTES, REPORTS, CUSTOMER AND SUPPLIER LISTS, COST AND PROFIT DATA,
E-MAIL, APPARATUS, COMPUTERS, BLACKBERRIES OR OTHER PDAS, HARDWARE, SOFTWARE,
DRAWINGS, BLUEPRINTS, AND ANY OTHER MATERIAL OF THE COMPANY OR ANY OF ITS
AFFILIATED ENTITIES OR CLIENTS, INCLUDING ALL MATERIALS PERTAINING TO
CONFIDENTIAL INFORMATION DEVELOPED BY EXECUTIVE OR OTHERS, AND ALL COPIES OF
SUCH MATERIALS, WHETHER OF A TECHNICAL, BUSINESS OR FISCAL NATURE, WHETHER ON
THE HARD DRIVE OF A LAPTOP OR DESKTOP COMPUTER, IN HARD COPY, DISK OR ANY OTHER
FORMAT, WHICH ARE IN HIS POSSESSION, CUSTODY OR CONTROL. 


9.            ASSIGNMENT OF INTELLECTUAL PROPERTY.


(A)          EXECUTIVE WILL PROMPTLY DISCLOSE TO THE COMPANY ANY IDEA,
INVENTION, DISCOVERY OR IMPROVEMENT, WHETHER PATENTABLE OR NOT (“CREATIONS”),
CONCEIVED OR MADE BY HIM ALONE OR WITH OTHERS AT ANY TIME DURING HIS
EMPLOYMENT.  EXECUTIVE AGREES THAT THE COMPANY OWNS ANY SUCH CREATIONS CONCEIVED
OR MADE BY EXECUTIVE ALONE OR WITH OTHERS AT ANY TIME DURING HIS EMPLOYMENT, AND
EXECUTIVE HEREBY ASSIGNS AND AGREES TO ASSIGN TO THE COMPANY ALL MORAL OR OTHER
RIGHTS HE HAS OR MAY ACQUIRE THEREIN AND AGREES TO EXECUTE ANY AND ALL
APPLICATIONS, ASSIGNMENTS AND OTHER INSTRUMENTS RELATING THERETO WHICH THE
COMPANY DEEMS NECESSARY OR DESIRABLE.  THESE OBLIGATIONS SHALL CONTINUE BEYOND
THE TERMINATION OF HIS EMPLOYMENT WITH RESPECT TO CREATIONS AND DERIVATIVES OF
SUCH CREATIONS CONCEIVED OR MADE DURING HIS EMPLOYMENT WITH THE COMPANY.  THE
COMPANY AND EXECUTIVE UNDERSTAND THAT THE OBLIGATION TO ASSIGN CREATIONS TO THE
COMPANY SHALL NOT APPLY TO ANY CREATION WHICH IS DEVELOPED ENTIRELY ON HIS OWN
TIME WITHOUT USING ANY OF THE COMPANY’S EQUIPMENT, SUPPLIES, FACILITIES, AND/OR
CONFIDENTIAL INFORMATION UNLESS SUCH CREATION (A) RELATES IN ANY WAY TO THE
BUSINESS OR TO THE CURRENT OR ANTICIPATED RESEARCH OR DEVELOPMENT OF THE COMPANY
OR ANY OF ITS AFFILIATED ENTITIES; OR (B) RESULTS IN ANY WAY FROM HIS WORK AT
THE COMPANY.


(B)         IN ANY JURISDICTION IN WHICH MORAL RIGHTS CANNOT BE ASSIGNED,
EXECUTIVE HEREBY WAIVES ANY SUCH MORAL RIGHTS AND ANY SIMILAR OR ANALOGOUS
RIGHTS UNDER THE APPLICABLE LAWS OF ANY COUNTRY OF THE WORLD THAT EXECUTIVE MAY
HAVE IN CONNECTION WITH THE CREATIONS, AND TO THE EXTENT SUCH WAIVER IS
UNENFORCEABLE, HEREBY COVENANTS AND AGREES NOT TO BRING ANY CLAIM, SUIT OR OTHER
LEGAL PROCEEDING AGAINST THE COMPANY OR ANY OF ITS AFFILIATED ENTITIES CLAIMING
THAT EXECUTIVE’S MORAL RIGHTS TO THE CREATIONS HAVE BEEN VIOLATED.


(C)          EXECUTIVE WILL NOT ASSERT ANY RIGHTS TO ANY INVENTION, DISCOVERY,
IDEA OR IMPROVEMENT RELATING TO THE BUSINESS OF THE COMPANY OR ANY OF ITS
AFFILIATED ENTITIES OR TO HIS DUTIES HEREUNDER AS HAVING BEEN MADE OR ACQUIRED
BY EXECUTIVE PRIOR TO HIS WORK FOR THE COMPANY, EXCEPT FOR THE MATTERS, IF ANY,
DESCRIBED IN EXHIBIT D TO THIS AGREEMENT.

 

8

 

--------------------------------------------------------------------------------

 


 

 

 

 


(D)        DURING THE TERM, IF EXECUTIVE INCORPORATES INTO A PRODUCT OR PROCESS
OF THE COMPANY OR ANY OF ITS AFFILIATED ENTITIES ANYTHING LISTED OR DESCRIBED IN
EXHIBIT D, THE COMPANY IS HEREBY GRANTED AND SHALL HAVE A NON-EXCLUSIVE,
ROYALTY-FREE, IRREVOCABLE, PERPETUAL, WORLDWIDE LICENSE (WITH THE RIGHT TO GRANT
AND AUTHORIZE SUBLICENSES) TO MAKE, HAVE MADE, MODIFY, USE, SELL, OFFER TO SELL,
IMPORT, REPRODUCE, DISTRIBUTE, PUBLISH, PREPARE DERIVATIVE WORKS OF, DISPLAY,
PERFORM PUBLICLY AND BY MEANS OF DIGITAL AUDIO TRANSMISSION AND OTHERWISE
EXPLOIT SAME AS PART OF OR IN CONNECTION WITH ANY PRODUCT, PROCESS OR MACHINE.


(E)          EXECUTIVE AGREES TO COOPERATE FULLY WITH THE COMPANY, BOTH DURING
AND AFTER HIS EMPLOYMENT WITH THE COMPANY, WITH RESPECT TO THE PROCUREMENT,
MAINTENANCE AND ENFORCEMENT OF COPYRIGHTS, PATENTS, TRADEMARKS AND OTHER
INTELLECTUAL PROPERTY RIGHTS (BOTH IN THE UNITED STATES AND FOREIGN COUNTRIES)
RELATING TO SUCH CREATIONS.  EXECUTIVE SHALL SIGN ALL PAPERS, INCLUDING, WITHOUT
LIMITATION, COPYRIGHT APPLICATIONS, PATENT APPLICATIONS, DECLARATIONS, OATHS,
FORMAL ASSIGNMENTS, ASSIGNMENTS OF PRIORITY RIGHTS AND POWERS OF ATTORNEY, WHICH
THE COMPANY MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PROTECT ITS RIGHTS AND
INTERESTS IN ANY CREATIONS.  EXECUTIVE FURTHER AGREES THAT IF THE COMPANY IS
UNABLE, AFTER REASONABLE EFFORT, TO SECURE EXECUTIVE’S SIGNATURE ON ANY SUCH
PAPERS, ANY OFFICER OF THE COMPANY SHALL BE ENTITLED TO EXECUTE SUCH PAPERS AS
HIS AGENT AND ATTORNEY-IN-FACT AND EXECUTIVE HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS EACH OFFICER OF THE COMPANY AS HIS AGENT AND ATTORNEY-IN-FACT TO
EXECUTE ANY SUCH PAPERS ON HIS BEHALF AND TO TAKE ANY AND ALL ACTIONS AS THE
COMPANY MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PROTECT ITS RIGHTS AND
INTERESTS IN ANY CREATIONS, UNDER THE CONDITIONS DESCRIBED IN THIS PARAGRAPH.


10.        NON-COMPETITION; NON-SOLICITATION. 


(A)          THROUGHOUT THE PERIOD OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
AND FOR SIX (6) MONTHS FOLLOWING THE TERMINATION THEREOF, THE EXECUTIVE WILL
NOT, WITHOUT THE EXPRESS WRITTEN CONSENT OF AN AUTHORIZED REPRESENTATIVE OF THE
COMPANY, SEEK OR ACCEPT EMPLOYMENT WITHIN THE TERRITORY (AS DEFINED BELOW) OR
ENTER INTO ANY OTHER CONTRACTUAL OR ANY OTHER RELATIONSHIP WITH ANY ENTITY THAT
IS EITHER: (I) A CUSTOMER (AS DEFINED BELOW); OR (II) IN DIRECT OR INDIRECT
COMPETITION WITH THE BUSINESS OF THE COMPANY AS OF THE DATE OF THIS AGREEMENT.


(B)         DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD
OF SIX (6) MONTHS FOLLOWING THE TERMINATION THEREOF, THE EXECUTIVE SHALL NOT,
DIRECTLY OR INDIRECTLY ON HIS OWN BEHALF OR ON BEHALF OF ANY PERSON, FIRM OR
CORPORATION, OR IN ANY CAPACITY WHATSOEVER, SOLICIT OR ACCEPT BUSINESS FROM ANY
CUSTOMERS OF THE COMPANY.


(C)          DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD
OF SIX (6) MONTHS FOLLOWING THE TERMINATION THEREOF, THE EXECUTIVE SHALL NOT,
DIRECTLY OR INDIRECTLY ON HIS OWN BEHALF OR ON BEHALF OF ANY PERSON, FIRM OR
CORPORATION, OR IN ANY CAPACITY WHATSOEVER, ENCOURAGE ANY CUSTOMER NOT TO DO
BUSINESS WITH THE COMPANY.


(D)         THE EXECUTIVE FURTHER AGREES, FOR A PERIOD OF TWELVE (12) MONTHS
AFTER TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY, THAT HE WILL NOT DIRECTLY
OR INDIRECTLY HIRE, SOLICIT OR ATTEMPT TO HIRE OR SOLICIT ANY EMPLOYEE OF, OR
CONSULTANT TO THE COMPANY, WHICH EMPLOYEE OR CONSULTANT HAD BEEN RENDERING
SERVICES TO THE COMPANY AT ANYTIME WITHIN THE TWELVE (12) MONTH PERIOD
IMMEDIATELY PRECEDING THE TERMINATION OF HIS EMPLOYMENT.

9

 

--------------------------------------------------------------------------------

 


 

 

 

 


(E)          FOR PURPOSES OF THIS AGREEMENT, THE TERM “CUSTOMER(S)” SHALL MEAN
ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, BUSINESS OR OTHER ENTITY, WHETHER
FOR-PROFIT OR NOT-FOR-PROFIT PUBLIC, PRIVATELY HELD, OR OWNED BY THE UNITED
STATES GOVERNMENT THAT IS A BUSINESS ENTITY OR INDIVIDUAL WITH WHOM THE COMPANY
HAS DONE BUSINESS OR WITH WHOM THE EXECUTIVE HAS ACTIVELY NEGOTIATED WITH DURING
THE TWELVE (12) MONTH PERIOD PRECEDING THE TERMINATION OF HIS EMPLOYMENT.   


(F)           “TERRITORY” SHALL MEAN (I) THROUGHOUT THE AREA COMPRISING THE
COMPANY’S MARKET FOR ITS SERVICES AND PRODUCTS WITH WHICH AREA EXECUTIVE WAS
MATERIALLY CONCERNED DURING THE TWENTY-FOUR (24) MONTH PERIOD PRIOR TO THE
TERMINATION OF THIS AGREEMENT; BUT IF SUCH AREA IS DETERMINED BY JUDICIAL ACTION
TO BE TOO BROAD, THEN IT SHALL MEAN (II) THROUGHOUT NORTH AMERICA, EUROPE AND
ASIA.


(G)          THE EXECUTIVE AGREES THAT IN THE EVENT A COURT DETERMINES THE
LENGTH OF TIME, TERRITORY OR ACTIVITIES PROHIBITED UNDER THIS AGREEMENT ARE TOO
RESTRICTIVE TO BE ENFORCEABLE, THE COURT MAY REDUCE THE SCOPE OF THE RESTRICTION
TO THE EXTENT NECESSARY TO MAKE THE RESTRICTION ENFORCEABLE.


11.        REPRESENTATION AND WARRANTY.  EXECUTIVE REPRESENTS AND WARRANTS TO
THE COMPANY THAT HE IS NOT SUBJECT TO ANY NON-COMPETITION PROVISION OF ANY OTHER
AGREEMENT RESTRICTING HIS ABILITY FULLY TO ACT HEREUNDER.  EXECUTIVE HEREBY
INDEMNIFIES AND HOLDS THE COMPANY HARMLESS AGAINST ANY LOSSES, CLAIMS, EXPENSES
(INCLUDING ATTORNEYS’ FEES), DAMAGES OR LIABILITIES INCURRED BY THE COMPANY AS A
RESULT OF A BREACH OF THE FOREGOING REPRESENTATION AND WARRANTY.


12.        NOTICE.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED TO
BE GIVEN TO THE PARTIES SHALL BE DEEMED TO HAVE BEEN GIVEN IF PERSONALLY
DELIVERED, IF SENT BY NATIONALLY RECOGNIZED OVERNIGHT COURIER OR IF MAILED BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, FIRST CLASS POSTAGE
PREPAID, AND ADDRESSED AS FOLLOWS:

(a)        If to Executive, to:
the address shown on the records of the Company.

(b)        If to the Company, to:
c/o Forward Industries, Inc.
3110 Main Street, Suite 400
Santa Monica, California 90405
Attention:  _____________


13.        SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS DECLARED VOID OR
UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, ALL OTHER PROVISIONS SHALL
NONETHELESS REMAIN IN FULL FORCE AND EFFECT.

 

10

 

--------------------------------------------------------------------------------

 


 

 

 

 


14.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.  THIS AGREEMENT IS INTENDED
TO COMPLY WITH THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
SHALL BE CONSTRUED IN A MANNER CONSISTENT WITH THAT INTENT.  ANY ACTION, SUIT OR
OTHER LEGAL PROCEEDING THAT IS COMMENCED TO RESOLVE ANY MATTER ARISING UNDER OR
RELATING TO ANY PROVISION OF THIS AGREEMENT SHALL BE SUBMITTED TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK.


15.        WAIVER.  THE WAIVER BY EITHER PARTY OF A BREACH OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH.  THE
FAILURE OF A PARTY TO INSIST UPON STRICT ADHERENCE TO ANY PROVISION OF THIS
AGREEMENT ON ONE OR MORE OCCASIONS SHALL NOT BE CONSIDERED A WAIVER OR DEPRIVE
THAT PARTY OF THE RIGHT THEREAFTER TO INSIST UPON STRICT ADHERENCE TO THAT
PROVISION OR ANY OTHER PROVISION OF THIS AGREEMENT.  ANY WAIVER MUST BE IN
WRITING.


16.        MUTUAL RELEASE.


(A)          BY SIGNING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THE PAYMENTS AND ARRANGEMENTS DESCRIBED ABOVE ARE IN LIEU OF AND IN FULL
SATISFACTION OF ANY AMOUNTS THAT MIGHT OTHERWISE BECOME DUE OR PAYABLE TO
EXECUTIVE UNDER ANY AGREEMENT, CONTRACT, PLAN, POLICY OR PRACTICE, PAST OR
PRESENT, OF THE COMPANY, OR ANY OF ITS PARENTS, SUBSIDIARIES, DIVISIONS,
AFFILIATES OR PREDECESSORS.  EXECUTIVE SHALL NOT BE ELIGIBLE TO RECEIVE BENEFITS
UNDER ANY EMPLOYEE BENEFIT PLANS OR COMPENSATION ARRANGEMENTS OF THE COMPANY, OR
ANY OF ITS PARENTS, SUBSIDIARIES, DIVISIONS, AFFILIATES OR PREDECESSORS, OTHER
THAN AS EXPRESSLY SET FORTH HEREIN.  EXECUTIVE FURTHER FOREVER RELEASES AND
DISCHARGES THE COMPANY AND ANY AND ALL OF ITS PARENT CORPORATIONS, SUBSIDIARIES,
DIVISIONS, AFFILIATED ENTITIES, PREDECESSORS, SUCCESSORS AND ASSIGNS, AND ANY
AND ALL OF ITS OR THEIR EMPLOYEE BENEFIT AND/OR PENSION PLANS OR FUNDS, AND ANY
OF ITS OR THEIR PAST OR PRESENT OFFICERS, DIRECTORS, STOCKHOLDERS, AGENTS,
TRUSTEES, ADMINISTRATORS, EMPLOYEES OR ASSIGNS (WHETHER ACTING AS AGENTS FOR
SUCH ENTITIES OR IN THEIR INDIVIDUAL CAPACITIES), (HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “COMPANY RELEASEES”), FROM ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION, FEES AND LIABILITIES OF ANY KIND WHATSOEVER (BASED UPON ANY
LEGAL OR EQUITABLE THEORY, WHETHER CONTRACTUAL, COMMON-LAW, STATUTORY,
DECISIONAL, FEDERAL, STATE, LOCAL OR OTHERWISE), WHETHER KNOWN OR UNKNOWN, WHICH
EXECUTIVE EVER HAD, NOW HAS OR MAY HAVE AGAINST ANY OF THE COMPANY RELEASEES BY
REASON OF ANY ACTUAL OR ALLEGED ACT, OMISSION, TRANSACTION, PRACTICE, CONDUCT,
OCCURRENCE, OR OTHER MATTER FROM THE BEGINNING OF THE WORLD UP TO AND INCLUDING
THE EFFECTIVE DATE EXCEPT FOR THE OBLIGATIONS OF THE COMPANY UNDER THIS
AGREEMENT.


(B)         BY SIGNING THIS AGREEMENT, THE COMPANY AGREES THAT IT FOREVER
RELEASES AND DISCHARGES EXECUTIVE FOR HIMSELF AND FOR HIS HEIRS, EXECUTORS, AND
ASSIGNS (HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXECUTIVE RELEASEES”) FROM
ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, FEES AND LIABILITIES OF ANY KIND
WHATSOEVER RELATING TO OR ARISING FROM HIS ACTIONS WITHIN THE SCOPE OF HIS
EMPLOYMENT WITH THE COMPANY (BASED UPON ANY LEGAL OR EQUITABLE THEORY, WHETHER
CONTRACTUAL, COMMON-LAW, STATUTORY, DECISIONAL, FEDERAL, STATE, LOCAL OR
OTHERWISE), WHETHER KNOWN OR UNKNOWN, WHICH THE COMPANY EVER HAD, NOW HAVE OR
MAY HAVE AGAINST THE EXECUTIVE RELEASEES BY REASON OF ANY ACTUAL OR ALLEGED ACT,
OMISSION, TRANSACTION, PRACTICE, CONDUCT, OCCURRENCE, OR OTHER MATTER FROM THE
BEGINNING OF THE WORLD UP TO AND INCLUDING THE EFFECTIVE DATE.

11

 

--------------------------------------------------------------------------------

 


 

 

 

 


17.        ASSIGNMENT.  THIS AGREEMENT IS A PERSONAL CONTRACT AND EXECUTIVE MAY
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE HIS RIGHTS, INTERESTS AND
OBLIGATIONS HEREUNDER.  EXCEPT AS OTHERWISE HEREIN EXPRESSLY PROVIDED, THIS
AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF EXECUTIVE AND
HIS PERSONAL REPRESENTATIVES AND SHALL INURE TO THE BENEFIT OF AND BE BINDING
UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS. 


18.        ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH THE EXHIBITS
ATTACHED HERETO) EMBODIES ALL OF THE REPRESENTATIONS, WARRANTIES, AND AGREEMENTS
BETWEEN THE PARTIES RELATING TO EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  NO
OTHER REPRESENTATIONS, WARRANTIES, COVENANTS, UNDERSTANDINGS, OR AGREEMENTS
EXIST BETWEEN THE PARTIES RELATING TO EXECUTIVE’S EMPLOYMENT.  THIS AGREEMENT
SHALL FULLY SUPERSEDE ALL PRIOR AGREEMENTS, DISCUSSIONS, DOCUMENTS, PROMISES,
LETTERS, AND MEMORANDA, WRITTEN OR ORAL, RELATING TO EXECUTIVE’S EMPLOYMENT. 
THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT BY A WRITING SIGNED BY THE
PARTIES.


19.        INJUNCTIVE RELIEF.  WITHOUT LIMITING THE REMEDIES AVAILABLE TO THE
COMPANY, EXECUTIVE ACKNOWLEDGES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED
IN SECTIONS 8, 9 AND 10 MAY RESULT IN MATERIAL IRREPARABLE INJURY TO THE
GOODWILL OF THE COMPANY FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT
WILL NOT BE POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN
THE EVENT OF SUCH A BREACH OR THREAT THEREOF, THE COMPANY SHALL BE ENTITLED,
WITHOUT THE REQUIREMENT TO POST BOND OR OTHER SECURITY, TO OBTAIN A TEMPORARY
RESTRAINING ORDER AND/OR INJUNCTION RESTRAINING EXECUTIVE FROM ENGAGING IN
ACTIVITIES PROHIBITED BY THIS AGREEMENT OR SUCH OTHER RELIEF AS MAY BE REQUIRED
TO SPECIFICALLY ENFORCE ANY OF THE COVENANTS IN SECTIONS 8, 9 AND 10 OF THIS
AGREEMENT.


20.        CODE SECTION 409A COMPLIANCE.


(A)          THE INTENT OF THE PARTIES IS THAT PAYMENTS AND BENEFITS UNDER THIS
AGREEMENT COMPLY WITH, OR BE EXEMPT FROM, CODE SECTION 409A AND THE REGULATIONS
AND GUIDANCE PROMULGATED THEREUNDER (COLLECTIVELY “CODE SECTION 409A”) AND,
ACCORDINGLY, TO THE MAXIMUM EXTENT PERMITTED, THIS AGREEMENT SHALL BE
INTERPRETED TO BE IN COMPLIANCE THEREWITH.   


(B)         A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO HAVE OCCURRED FOR
PURPOSES OF ANY PROVISION OF THIS AGREEMENT PROVIDING FOR THE PAYMENT OF ANY
AMOUNTS OR BENEFITS UPON OR FOLLOWING A TERMINATION OF EMPLOYMENT THAT ARE
CONSIDERED “NONQUALIFIED DEFERRED COMPENSATION” UNDER CODE SECTION 409A UNLESS
SUCH TERMINATION IS ALSO A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF CODE
SECTION 409A AND, FOR PURPOSES OF ANY SUCH PROVISION OF THIS AGREEMENT,
REFERENCES TO A “TERMINATION,” “TERMINATION OF EMPLOYMENT” OR LIKE TERMS SHALL
MEAN “SEPARATION FROM SERVICE.”  IF THE EXECUTIVE IS DEEMED ON THE DATE OF
TERMINATION TO BE A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF THAT TERM UNDER
CODE SECTION 409A(A)(2)(B), THEN WITH REGARD TO ANY PAYMENT THAT IS CONSIDERED
NON-QUALIFIED DEFERRED COMPENSATION UNDER CODE SECTION 409A PAYABLE ON ACCOUNT
OF A “SEPARATION FROM SERVICE,” SUCH PAYMENT OR BENEFIT SHALL BE MADE OR
PROVIDED AT THE DATE WHICH IS THE EARLIER OF (A) THE EXPIRATION OF THE SIX
(6)-MONTH PERIOD MEASURED FROM THE DATE OF SUCH “SEPARATION FROM SERVICE” OF THE
EXECUTIVE, AND (B) THIRTY (30) DAYS FROM THE DATE OF THE EXECUTIVE’S DEATH (THE
“DELAY PERIOD”).  UPON THE EXPIRATION OF THE DELAY PERIOD, ALL PAYMENTS AND
BENEFITS DELAYED PURSUANT TO THIS SECTION 19 (WHETHER THEY WOULD HAVE OTHERWISE
BEEN PAYABLE IN A SINGLE SUM OR IN INSTALLMENTS IN THE ABSENCE OF SUCH DELAY)
SHALL BE PAID OR REIMBURSED TO THE EXECUTIVE IN A LUMP SUM WITH INTEREST AT THE
PRIME RATE AS PUBLISHED IN THE WALL STREET JOURNAL ON THE FIRST BUSINESS DAY OF
THE DELAY PERIOD, AND ANY REMAINING PAYMENTS AND BENEFITS DUE UNDER THIS
AGREEMENT SHALL BE PAID OR PROVIDED IN ACCORDANCE WITH THE NORMAL PAYMENT DATES
SPECIFIED FOR THEM HEREIN.

12

 

--------------------------------------------------------------------------------

 


 

 

 

 


(C)          WITH REGARD TO ANY PROVISION HEREIN THAT PROVIDES FOR REIMBURSEMENT
OF COSTS AND EXPENSES OR IN-KIND BENEFITS, EXCEPT AS PERMITTED BY CODE SECTION
409A, (I) THE RIGHT TO REIMBURSEMENT OR IN-KIND BENEFITS SHALL NOT BE SUBJECT TO
LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT, (II) THE AMOUNT OF EXPENSES
ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND BENEFITS, PROVIDED DURING ANY TAXABLE
YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND
BENEFITS TO BE PROVIDED, IN ANY OTHER TAXABLE YEAR, PROVIDED THAT THE FOREGOING
CLAUSE (II) SHALL NOT BE VIOLATED WITHOUT REGARD TO EXPENSES REIMBURSED UNDER
ANY ARRANGEMENT COVERED BY CODE SECTION 105(B) SOLELY BECAUSE SUCH EXPENSES ARE
SUBJECT TO A LIMIT RELATED TO THE PERIOD THE ARRANGEMENT IS IN EFFECT AND (III)
SUCH PAYMENTS SHALL BE MADE ON OR BEFORE THE LAST DAY OF EXECUTIVE’S TAXABLE
YEAR FOLLOWING THE TAXABLE YEAR IN WHICH THE EXPENSE OCCURRED. 


(D)         FOR PURPOSES OF CODE SECTION 409A, THE EXECUTIVE’S RIGHT TO RECEIVE
ANY INSTALLMENT PAYMENTS PURSUANT TO THIS AGREEMENT SHALL BE TREATED AS A RIGHT
TO RECEIVE A SERIES OF SEPARATE AND DISTINCT PAYMENTS.  WHENEVER A PAYMENT UNDER
THIS AGREEMENT SPECIFIES A PAYMENT PERIOD WITH REFERENCE TO A NUMBER OF DAYS
(E.G., “WITHIN SIXTY (60) DAYS FOLLOWING THE DATE OF TERMINATION”), THE ACTUAL
DATE OF PAYMENT WITHIN THE SPECIFIED PERIOD SHALL BE WITHIN THE SOLE DISCRETION
OF THE COMPANY.


21.        INDEMNIFICATION AND LIABILITY INSURANCE.  THE COMPANY SHALL INDEMNIFY
AND COVER EXECUTIVE UNDER THE COMPANY’S DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE DURING THE TERM IN THE SAME AMOUNT AND TO THE SAME EXTENT AS THE
COMPANY INDEMNIFIES AND COVERS ITS OTHER OFFICERS AND DIRECTORS.

 

[Signature page follows]

 

 

 

 

 

 

 

13

 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date above.

 

FORWARD INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

Agreed to and Accepted:

 

 

 

 

 

 

 

Brett Johnson

 

 

 

 

 

 

 

 

 

14

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT A

Representation in Pending Litigation

Executive acknowledges that he and the Company are currently represented by
Munger, Tolles & Olsen LLP with regard to the litigation called Targus Group
International, Inc. et al. v. Johnson et al. (the “Targus Litigation”) pursuant
to the engagement letter dated November 11, 2011.  Executive hereby consents to
the continued joint representation of Executive, the Company and James Berberian
by Munger, Tolles & Olsen LLP.  By executing the Agreement attached hereto,
Executive hereby agrees to cooperate with the Company and/or its subsidiaries
and affiliates and its/their counsel in connection with the defense and
prosecution of the Targus Litigation, including but not limited to any
investigation, filings, motions, discovery, testimony, responses or other
related matters.

 

 

 

 

 

 

A-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT B

PERFORMANCE GOALS

 

 

 

 

 

 

 

 

 

B-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT C

AGREEMENT AND RELEASE

Agreement and Release (“Agreement”) executed this ___ day of ______, 20__, by
and between Brett Johnson (“Executive”) with an address at ___________________
and Forward Industries, Inc., its parents, subsidiaries and affiliates (the
“Company”) with an address at 3110 Main Street, Suite 400, Santa Monica,
California 90405.


1.       EXECUTIVE’S EMPLOYMENT SHALL BE TERMINATED EFFECTIVE ________
(“TERMINATION DATE”).  AS OF THAT DATE, EXECUTIVE’S DUTIES, RESPONSIBILITIES,
OFFICE AND TITLE SHALL CEASE.  CAPITALIZED TERMS USED WITHOUT DEFINITION IN THIS
AGREEMENT SHALL HAVE THE MEANINGS SET FORTH IN THE EMPLOYMENT AGREEMENT BY AND
BETWEEN EXECUTIVE AND THE COMPANY, DATED AS OF MARCH __, 2012 (THE “EMPLOYMENT
AGREEMENT”).


2.      (A)       IF EXECUTIVE’S EMPLOYMENT TERMINATES PURSUANT TO SECTION 7(C)
OR 7(D) OF THE EMPLOYMENT AGREEMENT, THEN ON THE LATER OF SIXTY (60) DAYS
FOLLOWING THE TERMINATION AND THE RELEASE EFFECTIVE DATE, DEFINED BELOW, THE
COMPANY SHALL PAY TO EXECUTIVE THE PAYMENTS AND BENEFITS DESCRIBED IN SECTION
7(C) OR 7(D) OF THE EMPLOYMENT AGREEMENT IN ACCORDANCE WITH THE TERMS SET FORTH
IN THOSE SECTIONS.


                     (B)       THE COMPANY AND EXECUTIVE AGREE THAT IN THE EVENT
THAT ANY OF THE PAYMENTS IN THIS SECTION 2 CONSTITUTE DEFERRED COMPENSATION
WITHIN THE MEANING OF SECTION 409(A) OF THE CODE, AND EXECUTIVE IS AT SUCH TIME
A SPECIFIED EMPLOYEE, SUCH PAYMENT OR PAYMENTS THAT CONSTITUTE NONQUALIFIED
DEFERRED COMPENSATION WITHIN THE MEANING OF THE CODE SHALL NOT BE MADE PRIOR TO
THE DATE WHICH IS THE EARLIER OF (A) THE EXPIRATION OF THE SIX (6)-MONTH PERIOD
MEASURED FROM THE DATE OF THE “SEPARATION FROM SERVICE” OF THE EXECUTIVE, AND
(B) THIRTY (30) DAYS FROM THE DATE OF THE EXECUTIVE’S DEATH (WITHIN THE MEANING
OF THE CODE). 


3.       EXECUTIVE AGREES AND ACKNOWLEDGES THAT THE PAYMENTS AND/OR BENEFITS
PROVIDED IN PARAGRAPH 2 ABOVE EXCEED ANY PAYMENTS AND BENEFITS TO WHICH
EXECUTIVE WOULD OTHERWISE BE ENTITLED UNDER ANY POLICY, PLAN, AND/OR PROCEDURE
OF THE COMPANY ABSENT HIS SIGNING THIS AGREEMENT.  EXECUTIVE ACKNOWLEDGES THAT
HE HAS BEEN PAID FOR WORK PERFORMED UP TO AND INCLUDING THE TERMINATION DATE AND
FOR ACCRUED BUT UNUSED VACATION.

4.       Executive shall have up to twenty-one (21) days from the date of his
receipt of this Agreement to consider the terms and conditions of this
Agreement.  Executive may accept this Agreement at any time within the
twenty-one (21) day period by executing it before a notary and returning it to
the Board at 3110 Main Street, Suite 400, Santa Monica, California 90405, no
later than 5:00 p.m. on the twenty-first (21st) day after Executive’s receipt of
this Agreement.  Thereafter, Executive will have seven (7) days to revoke this
Agreement by stating his desire to do so in writing to the Board at the address
listed above, and delivering it to the Board no later than 5:00 p.m. on the
seventh (7th) day following the date Executive signs this Agreement.  The
effective date of this Agreement shall be the eighth (8th) day following
Executive’s signing of this Agreement (the “Release Effective Date”), provided
the Executive does not revoke the Agreement during the revocation period.  In
the event Executive does not accept this Agreement as set forth above, or in the
event Executive revokes this Agreement during the revocation period, this
Agreement, including but not limited to the obligation of the Company and its
subsidiaries and affiliates to provide the payment and/or benefits referred to
in Paragraph 2 above, shall automatically be deemed null and void.

C-1

 

--------------------------------------------------------------------------------

 


 

 

 

 


 


5.          (A)         IN CONSIDERATION OF THE PAYMENT AND/OR BENEFITS REFERRED
TO IN PARAGRAPH 2 ABOVE, EXECUTIVE FOR HIMSELF AND FOR HIS HEIRS, EXECUTORS, AND
ASSIGNS (HEREINAFTER COLLECTIVELY REFERRED TO AS THE “RELEASORS”), FOREVER
RELEASES AND DISCHARGES THE COMPANY AND ANY AND ALL OF ITS PARENT CORPORATIONS,
SUBSIDIARIES, DIVISIONS, AFFILIATED ENTITIES, PREDECESSORS, SUCCESSORS AND
ASSIGNS, AND ANY AND ALL OF ITS AND THEIR EMPLOYEE BENEFIT AND/OR PENSION PLANS
AND FUNDS, AND ANY AND ALL OF ITS AND THEIR PAST OR PRESENT OFFICERS, DIRECTORS,
STOCKHOLDERS, MANAGERS, MEMBERS, PARTNERS, AGENTS, TRUSTEES, ADMINISTRATORS,
EMPLOYEES AND ASSIGNS (WHETHER ACTING AS AGENTS FOR SUCH ENTITIES OR IN THEIR
INDIVIDUAL CAPACITIES) (HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“RELEASEES”), FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, FEES AND
LIABILITIES OF ANY KIND WHATSOEVER (BASED UPON ANY LEGAL OR EQUITABLE THEORY,
WHETHER CONTRACTUAL, COMMON-LAW, STATUTORY, DECISIONAL, FEDERAL, STATE, LOCAL OR
OTHERWISE), WHETHER KNOWN OR UNKNOWN, WHICH RELEASORS EVER HAD, NOW HAVE OR MAY
HAVE AGAINST THE RELEASEES OR ANY OF THEM BY REASON OF ANY ACTUAL OR ALLEGED
ACT, OMISSION, TRANSACTION, PRACTICE, CONDUCT, OCCURRENCE, OR OTHER MATTER FROM
THE BEGINNING OF THE WORLD UP TO AND INCLUDING THE RELEASE EFFECTIVE DATE,
EXCEPT FOR THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.


(B)         WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SUBPARAGRAPH (A),
THIS AGREEMENT IS INTENDED TO AND SHALL RELEASE THE RELEASEES FROM ANY AND ALL
CLAIMS ARISING OUT OF EXECUTIVE’S EMPLOYMENT WITH RELEASEES AND/OR THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT, INCLUDING BUT NOT LIMITED TO ANY CLAIM(S)
UNDER OR ARISING OUT OF (I) TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
AMENDED; (II) THE AMERICANS WITH DISABILITIES ACT, AS AMENDED; (III) THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) (EXCLUDING
CLAIMS FOR ACCRUED, VESTED BENEFITS UNDER ANY EMPLOYEE BENEFIT PLAN OF THE
COMPANY IN ACCORDANCE WITH THE TERMS OF SUCH PLAN AND APPLICABLE LAW); (IV) THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, OR THE OLDER WORKERS BENEFIT
PROTECTION ACT; (V) THE CALIFORNIA FAIR EMPLOYMENT PRACTICES AND HOUSING ACT;
(VI) NEW YORK STATE AND CITY HUMAN RIGHTS LAWS; (VIII) SECTION 806 OF THE
SARBANES OXLEY ACT OF 2002; (VII) ALLEGED DISCRIMINATION OR RETALIATION IN
EMPLOYMENT (WHETHER BASED ON FEDERAL, STATE OR LOCAL LAW, STATUTORY OR
DECISIONAL); (IX) THE TERMS AND CONDITIONS OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, THE TERMINATION OF SUCH EMPLOYMENT, AND/OR ANY OF THE EVENTS RELATING
DIRECTLY OR INDIRECTLY TO OR SURROUNDING THAT TERMINATION; AND (X) ANY LAW
(STATUTORY OR DECISIONAL) PROVIDING FOR ATTORNEYS’ FEES, COSTS, DISBURSEMENTS
AND/OR THE LIKE.


(C)          AS A FURTHER CONSIDERATION AND INDUCEMENT FOR THIS AGREEMENT, TO
THE EXTENT PERMITTED BY LAW, EXECUTIVE HEREBY WAIVES AND RELEASES ANY AND ALL
RIGHTS UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE OR ANY ANALOGOUS STATE,
LOCAL OR FEDERAL LAW, STATUTE, RULE, ORDER OR REGULATION THAT EXECUTIVE HAD OR
MAY HAVE WITH RESPECT TO ANY OF THE RELEASEES.  CALIFORNIA CIVIL CODE SECTION
1542 READS AS FOLLOWS:

 

 

C-2

 

--------------------------------------------------------------------------------

 


 

 

 

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive hereby expressly agrees that this Agreement shall extend and apply to
all unknown, unsuspected and unanticipated injuries and damages, as well as any
that are now disclosed, arising prior to Executive’s execution of this
Agreement.  This release does not extend to those rights, which as a matter of
law cannot be waived, including but not limited to unwaivable rights Executive
may have under the California Labor Code.  Nothing in this Agreement shall limit
Executive’s right to file a charge or complaint with any state or federal agency
or to participate or cooperate in such a manner.


(D)         NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO PREVENT EXECUTIVE FROM FILING A CHARGE WITH OR PARTICIPATING IN AN
INVESTIGATION CONDUCTED BY ANY GOVERNMENTAL AGENCY, INCLUDING, WITHOUT
LIMITATION, THE UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (“EEOC”)
OR APPLICABLE STATE OR CITY FAIR EMPLOYMENT PRACTICES AGENCY, TO THE EXTENT
REQUIRED OR PERMITTED BY LAW.  NEVERTHELESS, EXECUTIVE UNDERSTANDS AND AGREES
THAT HE IS WAIVING ANY RELIEF AVAILABLE (INCLUDING, FOR EXAMPLE, MONETARY
DAMAGES OR REINSTATEMENT), UNDER ANY OF THE CLAIMS AND/OR CAUSES OF ACTION
WAIVED IN PARAGRAPHS 5(A) AND (B), INCLUDING BUT NOT LIMITED TO FINANCIAL
BENEFIT OR MONETARY RECOVERY FROM ANY LAWSUIT FILED OR SETTLEMENT REACHED BY THE
EEOC OR ANYONE ELSE WITH RESPECT TO ANY CLAIMS RELEASED AND WAIVED IN THIS
AGREEMENT.


6.        (A)          EXECUTIVE AGREES THAT HE HAS NOT AND WILL NOT ENGAGE IN
ANY CONDUCT THAT IS INJURIOUS TO THE COMPANY’S OR ANY RELEASEE’S REPUTATION OR
INTEREST, INCLUDING BUT NOT LIMITED TO PUBLICLY DISPARAGING (OR INDUCING OR
ENCOURAGING OTHERS TO PUBLICLY DISPARAGE) THE COMPANY OR ANY OF THE RELEASEES. 


(B)         EXECUTIVE ACKNOWLEDGES THAT HE HAS RETURNED TO THE COMPANY ANY AND
ALL ORIGINALS AND COPIES OF DOCUMENTS, MATERIALS, RECORDS, CREDIT CARDS, KEYS,
BUILDING PASSES, COMPUTERS, BLACKBERRIES AND OTHER ELECTRONIC DEVICES AND OTHER
ITEMS IN HIS POSSESSION OR CONTROL BELONGING TO THE COMPANY OR CONTAINING
PROPRIETARY INFORMATION RELATING TO THE COMPANY.   


(C)          EXECUTIVE ACKNOWLEDGES THAT THE TERMS OF SECTION 8, CONFIDENTIALITY
AGREEMENT, SECTION 9, ASSIGNMENT OF INTELLECTUAL PROPERTY, AND SECTION 10,
NON-SOLICITATION OF THE EMPLOYMENT AGREEMENT ARE INCORPORATED HEREIN BY
REFERENCE, AND EXECUTIVE AGREES AND ACKNOWLEDGES THAT HE IS BOUND BY THEIR
TERMS.


7.         (A)          EXECUTIVE WILL COOPERATE WITH THE COMPANY AND/OR ITS
SUBSIDIARIES AND AFFILIATES AND ITS/THEIR COUNSEL IN CONNECTION WITH ANY
INVESTIGATION, ADMINISTRATIVE PROCEEDING OR LITIGATION RELATING TO ANY MATTER IN
WHICH EXECUTIVE WAS INVOLVED OR OF WHICH EXECUTIVE HAS KNOWLEDGE.  PURSUANT TO
SECTION 21 OF THE EMPLOYMENT AGREEMENT, THE COMPANY WILL INDEMNIFY EXECUTIVE
UNDER THE COMPANY’S DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY FOR
CLAIMS ARISING OUT OF EXECUTIVE’S ACTS DURING THE TERM. 

C-3

 

--------------------------------------------------------------------------------

 


 

 

 

 


(B)         EXECUTIVE AGREES THAT, IN THE EVENT HE IS SUBPOENAED BY ANY PERSON
OR ENTITY (INCLUDING, BUT NOT LIMITED TO, ANY GOVERNMENT AGENCY) TO GIVE
TESTIMONY (IN A DEPOSITION, COURT PROCEEDING OR OTHERWISE) THAT IN ANY WAY
RELATES TO EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, HE WILL GIVE PROMPT NOTICE
OF SUCH REQUEST TO THE BOARD, AND WILL MAKE NO DISCLOSURE UNTIL THE COMPANY HAS
HAD A REASONABLE OPPORTUNITY TO CONTEST THE RIGHT OF THE REQUESTING PERSON OR
ENTITY TO SUCH DISCLOSURE, PROVIDED THAT NOTHING HEREIN SHALL PREVENT EXECUTIVE
FROM COMPLYING WITH THE REQUIREMENTS OF ANY LAW REGULATION OR ORDER. 


8.          PRIOR TO PUBLIC ANNOUNCEMENT, THE TERMS AND CONDITIONS OF THIS
AGREEMENT ARE AND SHALL BE DEEMED TO BE CONFIDENTIAL, AND SHALL NOT BE DISCLOSED
BY EXECUTIVE TO ANY PERSON OR ENTITY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BOARD, EXCEPT IF REQUIRED BY LAW, AND TO EXECUTIVE’S ACCOUNTANTS, ATTORNEYS, AND
SPOUSE, PROVIDED THAT THEY AGREE TO MAINTAIN THE CONFIDENTIALITY OF THIS
AGREEMENT.  EXECUTIVE FURTHER REPRESENTS THAT HE HAS NOT DISCLOSED THE TERMS AND
CONDITIONS OF THIS AGREEMENT TO ANYONE OTHER THAN HIS ATTORNEYS, ACCOUNTANTS AND
SPOUSE.


9.          THE MAKING OF THIS AGREEMENT IS NOT INTENDED, AND SHALL NOT BE
CONSTRUED, AS AN ADMISSION THAT ANY OF THE RELEASEES HAS VIOLATED ANY FEDERAL,
STATE OR LOCAL LAW (STATUTORY OR DECISIONAL), ORDINANCE OR REGULATION, BREACHED
ANY CONTRACT, OR COMMITTED ANY WRONG WHATSOEVER AGAINST EXECUTIVE.


10.        THE PARTIES AGREE THAT THIS AGREEMENT MAY NOT BE USED AS EVIDENCE IN
A SUBSEQUENT PROCEEDING EXCEPT IN A PROCEEDING TO ENFORCE THE TERMS OF THIS
AGREEMENT.


11.        EXECUTIVE ACKNOWLEDGES THAT: (A) HE HAS CAREFULLY READ THIS AGREEMENT
IN ITS ENTIRETY; (B) HE HAS HAD AN OPPORTUNITY TO CONSIDER FULLY THE TERMS OF
THIS AGREEMENT; (C) HE HAS BEEN ADVISED BY THE COMPANY IN WRITING TO CONSULT
WITH AN ATTORNEY OF HIS CHOOSING IN CONNECTION WITH THIS AGREEMENT; (D) HE FULLY
UNDERSTANDS THE SIGNIFICANCE OF ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND HE HAS DISCUSSED IT WITH HIS INDEPENDENT LEGAL COUNSEL, OR HAS HAD
A REASONABLE OPPORTUNITY TO DO SO; (E) HE HAS HAD ANSWERED TO HIS SATISFACTION
ANY QUESTIONS HE HAS ASKED WITH REGARD TO THE MEANING AND SIGNIFICANCE OF ANY OF
THE PROVISIONS OF THIS AGREEMENT; AND (F) HE IS SIGNING THIS AGREEMENT
VOLUNTARILY AND OF HIS OWN FREE WILL AND ASSENTS TO ALL THE TERMS AND CONDITIONS
CONTAINED HEREIN.


12.        THIS AGREEMENT IS BINDING UPON, AND SHALL INURE TO THE BENEFIT OF,
THE PARTIES AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS
AND ASSIGNS.


13.        IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD BY A COURT OF
COMPETENT JURISDICTION TO BE ILLEGAL, VOID OR UNENFORCEABLE, SUCH PROVISION
SHALL BE OF NO FORCE AND EFFECT.  HOWEVER, THE ILLEGALITY OR UNENFORCEABILITY OF
SUCH PROVISION SHALL HAVE NO EFFECT UPON, AND SHALL NOT IMPAIR THE
ENFORCEABILITY OF, ANY OTHER PROVISION OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT, UPON ANY FINDING BY A COURT OF COMPETENT JURISDICTION THAT THE RELEASE AND
COVENANTS PROVIDED FOR BY PARAGRAPHS 5 AND/OR 6 ABOVE IS ILLEGAL, VOID OR
UNENFORCEABLE, EXECUTIVE AGREES TO EXECUTE A RELEASE, WAIVER AND/OR COVENANT
THAT IS LEGAL AND ENFORCEABLE.  FINALLY, ANY BREACH OF THE TERMS OF PARAGRAPHS
5, 6, 7 AND/OR 8 ABOVE SHALL CONSTITUTE A MATERIAL BREACH OF THIS AGREEMENT AS
TO WHICH THE COMPANY MAY SEEK APPROPRIATE RELIEF IN A COURT OF COMPETENT
JURISDICTION.

C-4

 

--------------------------------------------------------------------------------

 


 

 

 

 


14.        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS THEREOF.  ACTIONS TO ENFORCE THE TERMS OF THIS
AGREEMENT, OR THAT RELATE TO EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL BE
SUBMITTED TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN
THE STATE OF NEW YORK.


15.        THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL
BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO
WERE UPON THE SAME INSTRUMENT OF THIS AGREEMENT.


16.        THIS AGREEMENT (INCLUDING ANY EXHIBITS ATTACHED HERETO) CONSTITUTES
THE COMPLETE UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT AT THE COMPANY AND SUPERSEDES ANY AND ALL
AGREEMENTS, UNDERSTANDINGS, AND DISCUSSIONS, WHETHER WRITTEN OR ORAL, BETWEEN
THE PARTIES.  NO AMENDMENT OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID
UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY EACH OF THE PARTIES HERETO.

[Signature page follows]

 

 

 

 

 

 

 

 

C-5

 

--------------------------------------------------------------------------------

 


 

 

 

 

[Signature page to Agreement and Release]

 

 

 

 

 

Dated:

 

 

 

 

 

Brett Johnson

 

 

FORWARD INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

Date:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

C-6

 

--------------------------------------------------------------------------------

 


 

 

 

 

Exhibit D

Intellectual Property Prior to Employment

 

 

 

 

 

 

 

 

 

 

 

 

D-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

Exhibit E

Approval of Company Affiliations

 

1.  Benevolent Capital Partners, LLC

2.  Clearplex, Inc.

3.  Blyth, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-2

 

--------------------------------------------------------------------------------

 

 